PER CURIAM:
Martell Whitaker appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2000) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Whitaker, No. CR-98-1016 (D.S.C. Nov. 29, 2005). We grant the motion to vacate the supple*396mental informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED